The chancellor decided in this case that under the provisions of the statute relative to proceedings for contempts to enforce civil remedies, etc. (2 Rev. Stat. 535), the court is authorized either to proceed against a party in contempt, by attachment, or by an order to show cause why he should not be punished for his alleged misconduct. That the complainant, therefore, in all cases, if he wishes to save the more dilatory proceedings by attachment against a defendant for refusing to appear before a master, in pursuance of an order of the court, may have the usual order requiring the defendant"to appear before the master in four day's, or within such time as may be prescribed by the court, or to show *cause on the next motion day thereafter why he should not be punished for his neglect to comply with the original order. That upon proof of the service of such order to show cause, and the certificate of the master of his second default, the complainant will be entitled to an order imposing a fine sufficient to pay the costs of llie proceedings, and that process issue to commit the defendant until he complies with the original order, and pays the costs. Order appealed from modified and affirmed, with costs.